DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10, 17-18, 21, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim [KR 20110059206 A machine translation].
As for claim 1, Kim discloses a tug for maneuvering a vessel (page 1, lines 5-6: The present invention relates to a marine vessel guiding system that can securely and efficiently perform a marching operation of a marine vessel.), the tug comprising: 
at least one proximity sensor in a contact area, the proximity sensor being configured to detect a distance between the contact area and the vessel (page 1, lines 37-40: A position sensor capable of measuring the distance between the vessels, an information processing system capable of recognizing various information transmitted from the tug boat, and a joystick, etc.); and 
a tug controller unit controlling an approach of the tug towards the vessel based on the detected distance between the contact area and the vessel (page 1, lines 30-49: . is a perspective view of a tugboat according to an embodiment of the present invention; FIG. 2 is a perspective 
As for claim 2¸ Kim discloses that the proximity sensor is further configured to detect a speed of approach of the tug towards the vessel, and the tug controller unit is further controlling the approach of the tug towards the vessel based on the detected speed of approach of the tug towards the vessel (page 1, lines 30-49).
Claim 6 is interpreted and rejected using the same reasoning as claim 1 above.
As for claim 7, the controlling the approach is carried out autonomously by the tug controller unit (page 2, lines 10-17).
Claim 10 is interpreted and rejected using the same reasoning as claim 1 above.
Claims 17-18 and 21 are interpreted and rejected using the same reasoning as claims 1-2 above.
Claim 22 is interpreted and rejected using the same reasoning as claim 7 above.
Claim 25 is interpreted and rejected using the same reasoning as claim 1 above.

Allowable Subject Matter
Claims 3-5, 8, 9, 11-16, 19, 20, 23, 24, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684